DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages, filed 08/16/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
Examiner acknowledges claim 11 is cancelled.

Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.
Claims 1-7, 9 and 12-13 are allowed because the prior art does not teach or make obvious circuitry maintaining a table that, in the event that a treatment liquid is not applied: selectively defines the first heater and the second heater as being on when the sheet is coated and thinner than a threshold amount, and selectively defines the first heater as being off and the second heater as being on when the sheet is coated and thicker than the threshold amount.  It is this combination of limitations, in combination with the other features and limitations of claim 1 that makes these claims allowable over the prior art of record.
Claims 8 and 10 are allowed because the prior art does not teach or make obvious circuitry maintaining a table that, in the event that a treatment liquid is not applied: selectively defines the first dryer and the second dryer as being on when the sheet is coated and thinner than a threshold amount, and selectively defines the first dryer as being off and the second dryer as being on when the sheet is coated and thicker than the threshold amount. It is this combination of limitations, in combination with the other features and limitations of claim 8 that makes these claims allowable over the prior art of record.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853